 



JAG MEDIA HOLDINGS, INC.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433

May 18, 2007

Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707


Re:    Agreement Amending Merger Agreement Among JAG Media Holdings, Inc. (“JAG
        Media”), Cryptometrics Acquisition, Inc. (“Cryptometrics Acquisition”),
        Cryptometrics, Inc. (“Cryptometrics”), Robert Barra, Michael Vitale,
        Karlen & Stolzar, Thomas J. Mazzarisi and Stephen J. Schoepfer
        (collectively, the “Parties”) dated as of January 24, 2007, as Further
        Amended by those Certain Agreements Among the Parties dated as of
February
        26, 2007, April 2, 2007, April 20, 2007 and May 11, 2007 (“Merger
        Agreement Amendment”)

Gentlemen:

This will confirm our understanding regarding the following changes to the
Merger Agreement Amendment, which have been authorized by the directors of JAG
Media, Cryptometrics Acquisition and Cryptometrics:

1.     The Automatic Termination Date of May 18, 2007 set forth in the first
sentence of paragraph 9 of the Merger Agreement Amendment is hereby changed to
June 15, 2007.

2.     Contemporaneously with the execution of this agreement, Cryptometrics
shall pay $167,659.84 in additional transaction costs, which amount shall be
paid on behalf of JAG Media, to the relevant legal and accounting firms
providing services to JAG Media in connection with the transaction. Such
payments shall be made by Cryptometrics via wire transfer directly to such
parties, in accordance with wire transfer instructions to be provided by JAG
Media.

3.     Cryptometrics also agrees to pay on behalf of JAG Media up to $150,000 of
various remaining transaction costs, not covered by the payments in paragraph 2
above, incurred prior to any termination of the Merger Agreement, required to
close the transaction as and when those payments become due and payable, which
costs are currently estimated to be approximately $150,000.

4.     In consideration of the payments agreed to be made in paragraph 2 above,
JAG Media hereby grants (and shall, within five business days after payment of
the amounts in paragraph 2 above, cause to be granted by Pixaya (UK) Limited
(“Pixaya”)) to Cryptometrics a non-exclusive, royalty free, perpetual, with
rights of survivorship,



--------------------------------------------------------------------------------



 



personal license to use all of its source codes and related design and
development documents and other intellectual property (excluding the SurvayaCam
and Pixaya names and marks) related to all of its current Pixaya products
including its Pixaya SurvayaCam product (collectively, the “Licensed Property”)
solely for the purpose of allowing Cryptometrics and its subsidiaries to develop
and exploit their own lines of products (“Licensed Products”) by incorporating
Licensed Property therein; but not for use in any stand-alone product that
competes directly with a current product of Pixaya other than facial
recognition, access control, critical infrastructure protection or intelligent
video analysis products/systems, and Cryptometrics and its subsidiaries shall
not disclose to any third party such source codes or any other trade secret
information included within the Licensed Property. Except as expressly set forth
in this paragraph 4, nothing herein contained shall be construed as a grant of
any rights or licenses to any JAG Media or Pixaya technology or intellectual
property. JAG Media, on behalf of itself and Pixaya, disclaims any and all
warranties, express or implied, including without limitation any warranty of
merchantability, fitness for any particular use or purpose, or of
non-infringement of any third party rights. Cryptometrics shall indemnify,
defend and hold harmless JAG Media, Pixaya and their respective officers,
directors, employees and representatives, of and from any and all claims and
liability arising out of or in connection with the commercialization of any
Licensed Product or use pursuant to this paragraph 4 of any Licensed Property.
JAG Media represents and warrants to CryptoMetrics that Pixaya is its wholly
owned subsidiary and that JAG Media has the power to cause it to grant the
license referred to herein.

5.     If the Merger Agreement is terminated by JAG Media or Cornell Capital for
any reason, JAG Media shall issue to Cryptometrics 500,000 shares of Parent
Common Stock (in addition to the 500,000 shares previously agreed upon in the
amendment to the Merger Agreement dated January 24, 2007), Notwithstanding the
foregoing, if Cryptometrics fails to pay any amounts pursuant to paragraph 3
above and/or if the S-4 registration statement is declared effective and
Cryptometrics fails to close the transaction and file the certificate of merger
by the Automatic Termination Date then in effect, Cryptometrics shall not be
entitled to receive the 500,000 shares of Parent Common Stock referenced above.

All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement Amendment.
Except as otherwise set forth in this agreement, the Merger Agreement Amendment
and the Merger Agreement shall remain unchanged and in full force and effect.

If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned

[SIGNATURES APPEAR ON NEXT PAGE]



--------------------------------------------------------------------------------



 



                 
Sincerely yours,
  AGREED AND ACCEPTED:
JAG MEDIA HOLDINGS, INC.
  CRYPTOMETRICS ACQUISITION, INC.                   By: /s/ Thomas J. Mazzarisi
Name: Thomas J. Mazzarisi
Title: Chairman & CEO
Date: May 18, 2007
By: /s/ Thomas J. Mazzarisi
Name: Thomas J. Mazzarisi
Title: President
Date: May 18, 2007
                 
AGREED AND ACCEPTED: 
  The undersigned is signing this
CRYPTOMETRICS, INC.
  agreement solely in its capacity as
 
  “Escrow Agent“ pursuant to the
 
  provisions of paragraph 10

  of the Merger Agreement Amendment                                    
By: /s/ Robert Barra
Name: Robert Barra
Title: Co-CEO
Date: May 18, 2007
KARLEN & STOLZAR, LLP
 
By: /s/ Michael I.Stolzar
Name: Michael I.Stolzar
Title: Partner
Dated: May 18, 2007                  

  The undersigned are signing this
 
  agreement only with respect to their
 
  obligations set forth
/s/ Robert Barra
  in paragraph 12 of the Merger
Agreement Amendment
             Robert Barra
    Dated: May 18, 2007 
                   

/s/ Thomas J. Mazzarisi
Thomas J. Mazzarisi
Dated: May 18, 2007
 
   

      By: /s/ Michael Vitale
Michael Vitale
Dated: May 18, 2007 By: /s/ Stephen J. Schoepfer
Stephen J. Schoepfer
Dated: May 18, 2007